     Case 2:19-cv-00413-JAM-CKD Document 54 Filed 12/22/20 Page 1 of 2


 11 JAMES HAWKINS APLC
         JAMES R. HAWKINS SBN 192925
  22 GREGORY MAURO, SBN 222239
         MICHAEL CALVO, SBN 314986
   33 9880 Research Drive, Suite 200
         Irvine, California 92618
    44 Telephone: (949) 387-7200
         Facsimile: (949) 387-6676
     55 James@jameshawkinsaplc.com
         Greg@jameshawkinsaplc.com
      66 Michael@jameshawkinsaplc.com

 77 Attorneys for Plaintiff RICHARD W. HANKEY individually and on
      behalf of all others similarly situated
  88
      AKIN GUMP STRAUSS HAUER & FELD LLP
   99 DONNA M. MEZIAS (SBN 111902)
      DOROTHY F. KASLOW (SBN 287112)
10    580 California Street, Suite 1500
10 San Francisco, CA 94104
11    Telephone: 415.765.9500
11 Facsimile: 415.765.9501
12    dmezias@akingump.com
12 dkaslow@akingump.com
13
13 Attorneys for defendant HOME DEPOT U.S.A., INC.
14
14
15                               UNITED STATES DISTRICT COURT
15
16                             EASTERN DISTRICT OF CALIFORNIA
16
17
17
18   RICHARD W. HANKEY, individually and           Case No. 2:19-CV-00413-JAM-CKD
18   on behalf of all others similarly situated,   Hon. John A. Mendez
19
19                     Plaintiffs,                 ORDER TO CONTINUE SUMMARY
20                                                 JUDGMENT HEARING DATE AND
20          v.                                     BRIEFING SCHEDULE
21
21   THE HOME DEPOT USA, INC., a Delaware
22   Corporation, and DOES 1 through 50,
22   inclusive,
23
23                     Defendants.
24
24
25
25
26
26
27

28

       ORDER TO CONTINUE SUMMARY JUDGMENT HEARING DATE AND BRIEFING SCHEDULE
     Case 2:19-cv-00413-JAM-CKD Document 54 Filed 12/22/20 Page 2 of 2


 1                                               ORDER
 1
 2          Having reviewed the joint stipulation by Plaintiff Richard Hankey and Defendant Home
 2
 3   Depot U.S.A., Inc. to continue the hearing on Home Depot’s Summary Judgment Motion and
 3
 4   related briefing, and good cause appearing, IT IS HEARBY ORDERED that:
 4
 5          1.     The hearing on Home Depot’s Summary Judgment Motion (DE 51) will be
 5
 6   continued from January 12, 2021 at 1:30 p.m. to February 9, 2021 at 1:30 p.m.;
 6
 7          2.     Plaintiff’s Opposition will be due January 26, 2021; and
 7
 8          3.     Home Depot’s Reply will be due February 2, 2021.
 8
 9
 9
10
     IT IS SO ORDERED.
10
11
11
12   DATED: December 21, 2020                      /s/ John A. Mendez
12                                                 THE HONORABLE JOHN A. MENDEZ
13
                                                   UNITED STATES DISTRICT COURT JUDGE
13
14
14
15
15
16
16
17
17
18
19
18
20
19
21
20
22
21
23
22
24
23
25
24
26
25
27
26
28


                                                   -1-
       ORDER TO CONTINUE SUMMARY JUDGMENT HEARING DATE AND BRIEFING SCHEDULE
